department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-111800-99 date date internal_revenue_service index no re legend decedent spouse son date marital trust trust a_trust b ssn ein ein ein z dear this is in response to your submission of and subsequent correspondence requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code and to sever a qtip marital trust into two separate trusts under sec_26_2654-1 of the generation-skipping_transfer_tax gstt regulations the facts submitted and representations made are as follows decedent died testate on date survived by spouse and two children decedent's will provided that the residue of his estate was the will be further divided into a to be divided into a martial trust and a family_trust provided that the marital trust was to generation-skipping_transfer gst exempt trust trust a gst nonexempt trust trust b satisfy the requirements for qtip treatment the terms of the marital trust and a plr-111800-99 spouse and son as coexecutors of decedent's_estate employed an accounting firm to prepare decedent's federal estate_tax_return form_706 schedule m of form_706 the co-executors made an election under sec_2056 with respect to the entire value of the marital trust and claimed a deduction under sec_2056 for dollar_figure death value of the property passing to the trust and a law firm to review the return the date of on on schedule r as filed the coexecutors allocated decedent's dollar_figure million gst_exemption to the marital trust however the executors failed to indicate that the marital trust would be severed into two trusts and failed to make the election under sec_2652 with respect to trust a the estate proposes to sever the marital trust into two separate trusts and to make a reverse_qtip_election under sec_2652 with respect to trust a decedent's entire gst_exemption was available at his death is also represented that there have been no distributions of principal from the marital trust is represented that it it as proposed trust a will consist of a fraction of the current value on the date of severance of the marital trust numerator of the fraction will be the amount of decedent's gst_exemption available at his death and the denominator will be dollar_figurez the value of the marital trust as finally determined for federal trust b will consist of the balance of the estate_tax purposes current value on the date of severance of the marital trust the both trust a and trust b will be administered under the terms of decedent's will and will contain identical provisions with respect to distributions during spouse's life and the distribution of the remainders at her death decedent's_estate requests an extension of time under sec_301_9100-1 to sever the marital trust into trust a and trust b under b and to make the reverse_qtip_election under sec_2652 with respect to trust a - sec_2001 imposes a tax on the transfer of the taxable a citizen or resident of the estate of every decedent who is united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse plr-111800-99 sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail on the lapse of time on the occurrence of sec_2056 a provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse in a form described in sec_2056 a sec_2056 b i defines qualified_terminable_interest_property qtip as property which passes from the decedent income_interest for life and sec_2056 in which the surviving_spouse has a qualifying to which an election under b v applies sec_2601 imposes a tax on every generation-skipping with regard to the generation-skipping_transfer_tax transfer each individual is allowed under sec_2631 an exemption of dollar_figure adjusted for inflation which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate under sec_2632 any portion tax_return including extensions of an individual's gst_exemption not allocated within the time prescribed in sec_2632 is automatically allocated first to direct skips treated as occurring at the transferor's death and second to trusts with respect to which the decedent is the transferor and from which a taxable_termination or distribution might occur at or after the decedent's death automatic allocation is irrevocable no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any generation-skipping_transfer with respect to the trust a taxable the under sec_26_2632-1 an allocation of gst_exemption is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt if the election to be treated as qualified_terminable_interest_property had not been made to as the reverse_qtip_election this election is referred the consequence of as a reverse plr -111800-99 qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides rules pursuant to which the if the governing instrument does not require severance of a_trust that is included in the transferor's gross_estate into two or more trusts is recognized for purposes of chapter severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under under sec_26_2654-1 and sec_26_2654-1 local law the trust must be severed prior to the date prescribed for filing in the alternative the federal the federal estate_tax_return or estate_tax_return must contain a statement that the trust will be in addition the trust must either be severed on a severed fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of abroad under all subtitles of the internal_revenue_code except subtitles e satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government if the taxpayer demonstrates to the a taxpayer who is and i h g sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied granted until days from the date of this letter for an amended schedule m showing that the assets listed on the consequently an extension of time is filing plr-111800-99 original schedule m are divided into trust a and trust b pursuant to decedent's will and filing an amended schedule r making the reverse_qtip_election for trust a the severance of the marital trust into trust a and trust b’ and the reverse_qtip_election with respect to trust a are deemed therefore to have occurred as of the decedent's date of death decedent's available gst_exemption will be allocated to trust a a copy of this letter should be attached to the amended schedules a copy is enclosed for that purpose except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited it as precedent sincerely yours signed paul f kugler paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
